Citation Nr: 0524697	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  99-03 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression.

2.  Entitlement to an increased evaluation for scar, left 
knee, removal of nodule, currently rated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active service from August 1986 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  By rating decision in October 1987, the RO denied 
entitlement to service connection for mixed personality 
disorder with somatization (claimed as depression).  

2.  Evidence received since the October 1987 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for depression.  

3.  The competent medical evidence relates that the veteran's 
current depression is attributable to his active military 
service.

4.  A mixed personality disorder is congenital/developmental 
in origin.

5.  The veteran's left knee demonstrates a 2-centimeter scar 
located at the patella of the left knee with no associated 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The October 1987 rating decision, which denied 
entitlement to service connection for mixed personality 
disorder with somatization (claimed as depression), is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 1987 rating decision, and the claim of entitlement to 
service connection for depression is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  Resolving doubt in the veteran's favor, depression began 
during active service.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  A personality disorder is not a disability for VA 
compensation purposes. 38 C.F.R. § 3.303 (2004)

5.  The criteria for an evaluation in excess of 10 percent 
for scar, left knee, removal of nodule, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, 4.118, 
Diagnostic Code 7804 (2004); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Upon review, the initial unfavorable agency decision was 
dated in April 1998, prior to the enactment of the VCAA.  
Therefore, it was no possible to provide the veteran with 
notice of the VCAA prior to the initial unfavorable agency 
decision.  The RO then provided the veteran a VCAA letters 
dated in August 2003 and January 2005.  The VA fully notified 
the veteran of what is required to substantiate such claims 
in the letter, and in the September 2004 supplemental 
statement of the case (SSOC).  Together, the VCAA letters, 
and SSOC provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
send medical treatment records from his private physician 
regarding treatment, to provide a properly executed release 
so that VA could request the records for him, and request 
that he submit any evidence in his possession.  No other 
evidence has been identified by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  Supra, 
Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the numerous 
service medical records, VA treatment records, private 
medical records, VA examination reports dated in March 2000 
and September 2003, and written statements from the veteran.  
As VA examinations and other medical evidence are of record, 
the Board finds no further VA examination necessary in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

In an October 1987 rating decision, the veteran's service 
connection claim for mixed personality disorder with 
somatization was denied.  Notice of the decision was issued 
that same month.  However, the veteran did not file an 
appeal.  The October 1987 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

It appears from the February 2004 statement of the case that 
the RO in fact found that the service connection claim for 
mixed personality disorder with somatization (claimed as 
depression) had been reopened.  The RO then discussed the 
merits of the evidence and found that service connection was 
not warranted.  Although the RO may determine that new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The RO denied the veteran's original service connection claim 
in the October 1987 rating decision on the basis that there 
was no medical evidence of a current psychological disorder, 
or evidence of a diagnosed psychological disorder during 
service.  Evidence received prior to the October 1987 rating 
decision included service medical records.  Most notable was 
a February 1987 mental evaluation where the examiner 
determined that the veteran's multiple unsubstantiated 
somatic complaints were the result of a mixed personality 
disorder with immature and dependent features.  Separation 
examination dated in April 1987 noted a discharge diagnosis 
of mixed personality disorder.  A VA psychiatric examination 
dated in September 1987 found that the veteran had probably 
psychogenic pain syndrome but otherwise, normal mental status 
examination.  The RO relied on the above evidence in making 
its determination.  

Evidence received since the October 1987 rating decision 
includes VA medical records from Fort Worth, Texas dated from 
May 1987.  The records indicated that the veteran was treated 
and diagnosed as having depression.  An October 2002 VA 
psychiatric evaluation indicated that the veteran was 
diagnosed with major depressive disorder, severe, recurrent, 
without psychotic features.  VA examination report dated in 
September 2003 also diagnosed the veteran as having major 
depression.  

The clinical records received since the October 1987 provide 
supporting evidence that the veteran has a diagnosis of 
depression.  Therefore, this evidence raises a reasonable 
possibility of substantiating the claim of service connection 
for depression.  As such, evidence received since the October 
1987 rating decision is new and material, and the veteran's 
claim of entitlement to service connection for depression has 
been reopened.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).   

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The claims file includes a number of medical reports, 
including a recent VA examination report dated in September 
2003, that reflects a diagnosis of major depression.  
Therefore, the Board finds that the first requirement to 
establish a claim of entitlement to service connection for 
depression has been met.  In addition, while there is no 
evidence of a diagnosis of depression in service, the veteran 
was first diagnosed and treated for depression at a VA 
facility in May 1987, one month following separation from 
service.  

As for whether the veteran's current depression is related to 
service, there is only one medical opinion addressing 
etiology of record, VA examination report dated in September 
2003.  In the September 2003 report, the VA examiner 
diagnosed the veteran as having major depression, currently 
not strongly manifested.  The examiner stated that while the 
veteran's personality disorder is the main problem, he 
approved the veteran's diagnosis of depression as it was well 
recorded in the medical evidence.  Further, the examiner 
determined that the veteran's depression was present when he 
was unhappy on the USS Coral Sea during service.  The Board 
finds the examiner's opinion to be competent medical evidence 
as it was specifically noted in the report that the veteran 
was given a mental examination and it is quite clear from the 
report that the examiner extensively reviewed the veteran's 
service and post-service records.   

Based upon the above information and giving the benefit of 
the doubt to the veteran, the Board finds that the veteran's 
depression began in service and the veteran's current 
depression was continually following service, and is related 
to service.  Moreover, the record does not contain any 
medical opinion contrary to the above opinion as to the 
etiology of the veteran's depression.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that 
service connection for depression is in order.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

However, personality disorders are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2004); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 
3 Vet. App. 439 (1992).  Thus, service connection for 
personality disorder is denied.

III.  Disability Evaluation

Review of the record shows that the veteran was awarded 
service connection for scar, left knee, removal of nodule 
(left knee scar), rated as noncompensable, in an October 1987 
rating decision.  In May 1997, the veteran filed a claim for 
a compensable evaluation for the left knee scar.  In a 
January 2003 rating determination, the RO increased the 
veteran's left knee scar evaluation to 10 percent disabling, 
effective from the date of claim.  The Board will now 
determine whether the veteran's left knee scar warrants an 
increase evaluation from 10 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.   Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's service-connected left knee scar is evaluated 
under Diagnostic Code 7804.  During the pending appeal, the 
regulations for evaluation of skin disabilities were amended 
effective August 30, 2002.  

The Board will apply both the old criteria of the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  It was further held that 
pursuant to 38 U.S.C.A. § 7104, the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre- dates or post-
dates a pertinent change to VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Under the old diagnostic criteria, a 10 percent rating may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (prior to August 20, 2002).  Under the new 
diagnostic code, a 10 percent evaluation is warranted for 
scars which are superficial, painful on examination.  
38 C.F.R. § 4.118; Diagnostic Code 7804 (2005).  As a 10 
percent evaluation is the highest available under either the 
old or new criteria for Diagnostic Code 7804, the Board will 
apply other applicable codes.

Under both the prior and revised rating criteria, Diagnostic 
Code 7805 is rated based on the limitation of function of 
affected part.  38 C.F.R. § 4.118, DC 7805 (August 30, 2002).  
Other scars may be evaluated on the basis of limitation of 
function of the part involved.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (prior to August 30, 2002).  

In this case, there is no clinical evidence demonstrating 
that the veteran' left knee experiences limitation of motion 
to result in a 20 percent or higher rating due to his left 
knee scar.  VA examination report dated in March 2000 noted 
range of motion of the left knee from 0 degrees extension to 
140 degrees flexion.  This represents normal range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2004).  
VA clinical records through January 2005 failed to 
demonstrate limitation of motion of the left knee due to the 
scar on his patella to warrant an increased evaluation.  

As for other diagnostic codes, a rating in excess of 10 
percent is not warranted under Diagnostic Code 7801 unless 
there is clinical evidence that the scar on the left knee is 
an area exceeding 12 inches (or one foot).  38 C.F.R. § 4.118 
(2004).  Service medical records noted that the veteran 
underwent an excision of a 5 x 3 millimeters (mm), tender, 
mobile nodule over the left knee.  Post-surgery noted that 
the wound healed well and showed a very small transverse scar 
over the anterior aspect of the left patella.  The scar was 
about 2 centimeters in length.  VA examination report dated 
in March 2000 noted a small, superficial scar overlying the 
patella on the left knee.  A 2 centimeter scar on the left 
patella does not warrant a 20 percent rating under Diagnostic 
Code 7801.  

In sum, the veteran is not entitled to an increased 
evaluation under Diagnostic Code 7804, under the old or new 
criteria, or any other applicable Diagnostic Code under the 
old or new criteria.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's left knee 
scar currently under consideration reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).

The preponderance of the evidence is against the claim for an 
increased evaluation for left knee scar.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for depression is granted. 

Entitlement to service connection for a mixed personality 
disorder is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee scar is denied. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


